Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments presented on pages 3 and 4 of the request for reconsideration on 1-12-2022 regarding the screw-down control amount which results in a plate thickness control overcomes the references to Tachibana and Hiramitsu used in the non-final rejection of 11-19-2021.  The rejection of 11-19-2021 is withdrawn.  
The prior art of record does not disclose in a plate thickness control device and method having a pyrometer, a difference calculation part configured to output a difference and a tracking part configured to transfer the temperature difference from a first to a second position;  wherein a computation part is configured to calculate a screw-down amount of the rolling stand based on the difference temperature transmitted from the tracking part, the computation part includes a control part configured to perform at least differential control on the difference temperature, and a screw-down amount calculation part configured to calculate the screw-down amount based on an output value of the control part. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725